DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Response to Amendment
Claim(s) 1, 3, 10, 12 and 19 have been amended.
Claim(s) 2, 6-7, 11 and 15-16 are canceled.
Claim(s) 1, 3-5, 8-10, 12-14 and 17-19 are pending.
Response to Argument
Argument 1: (Summary of pages 8-9, Examiner emphasis – Bold)
Applicant argues that amended claim 1 recites that the relationship data is queried by the cloud server device, based on the relationship data query request carrying a target device identifier sent by a query device. Thus, there are at least two differences between Shen and amended claim 1: firstly, amended claim 1 relates to the interaction among the three objects of the cloud server device, the query device and the target device, while Shen only relates to the interaction between the data management system and the physical entity.

Response:

Examiner respectfully disagrees.


The rest of Applicant’s arguments/remarks filed on 10/12/2021 regarding claim rejections under 35 USC § 102 & 103 have been fully considered but are moot because the arguments do not apply to the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,3-5,8-10,12-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Smith et al. (US 2018/0324050 A1), in view Shen et al. (CN 107688627 A), further in view of Liu et al. (US 2018/0248765 A1).

Regarding claim 1, Smith discloses a method for managing data in an Internet of Things (IoT/client devices 104) (Smith, Fig. 2, [0029] discloses management of various client devices 104 (IoT) the method comprising:
receiving from a target device (Client devices/Network devices/IoT), by a cloud server device (server 106) (Smith, Fig. 1, [0029] various network devices 104 may be discovered, managed, and/or monitored by MID server 106. The MID server 106 may discover advertising messages (receiving from target devices) from network device 
data uploaded by the target device according to a preset attribute model (series of tables) (Smith, Fig. 2, [0029] the MID server 106 may discover advertising messages from network device (IoT), which may include identifying information about the device. The advertising message may include additional information about the device, such as configuration information, capabilities of the device, location information about the device, and the like; [0033] data received from IoT devices 104 are stored in an inventory storage 216 which is a preset data structure including series of tables; [0034] the inventory storage 216 may include a data structure that identifies all assets that may be utilized by the controller 210, along with their configurations, and other information. The data structure may include a database, including a series of tables containing all the assets. The data structure may include such assets as network devices 104, as well other inventory and assets. Other inventory and assets may include physical entities, such as a computer or router, logical entities, such as an instance of a database, and conceptual entities, such as a service provided. Further, the data structure may include relationship information which indicates how various assets are related), 
the preset attribute model comprising at least one pre-defined attribute (identification/capabilities/location) of the target device (Smith [0022] discloses a predefined data structure which include information such as identification information capabilities of the device, and location information for the device. The discovery message may be received by a management instrumentation discovery (MID) server. A data structure utilized to manage enterprise inventory may be modified based on the discovery message to include the network device. The data structure may be modified to include a new sub-structure for the network device, and may be modified to include relationships between the network device and other devices captured in the inventory in the data structure),
the target device uploading the data according to the preset attribute model without uploading attribute information corresponding to each piece of the data (Smith [0022] discloses a predefined data structure which include information such as identification information for the device, capabilities of the device, and location information for the device. A data structure utilized to manage enterprise inventory may be modified based on the discovery message to include the network device (The target device uploading data to a predefined database structure and modifying the data structure to include newly discovered attributes of IoT devices). The data structure may be modified to include a new sub-structure for the network device, and may be modified to include relationships between the network device and other devices captured in the inventory in the data structure);
storing, the data of the target device uploaded according to the preset attribute model into a service database (Smith, Fig. 2, [0033] data received from IoT devices 104 are stored in an inventory storage 216 in a preset data structure including series of tables; [0034] the inventory storage 216 may include a data structure that identifies all assets that may be utilized by the controller 210, along with their configurations, and 
Smith did not explicitly disclose receiving from a query device, by the cloud server device, a relationship data query request carrying a target device identifier; wherein the target device identifier is associated with the target device; the target device comprising a physical object or a virtual object, acquiring, based on the target device identifier, all relationship data corresponding to the target device from a relationship database; wherein the relationship data identifies a hierarchical relationship, or a supply relationship between the target device and another device; returning, to the query device, all the relationship data corresponding to the target device; determining whether the target device is a physical object.
Shen discloses receiving from a query device (user device), by the cloud server device (Semantic database), a relationship data query request carrying a target device identifier (Shen [0010] discloses establishing/storing the building-specific data of the subsystem, object data, attribute data, and relational data of the physical entities in the building in a semantic database; [0011] invoking the data in the semantic database controls the corresponding subsystem in response to a user instruction; [0061-0063], physical entity is uniquely identified by an ID (target device identifier); a physical entity 
wherein the target device identifier is associated with a target device (Shen, [0063] discloses that a physical entity is uniquely identified by an ID (target device identifier); a physical entity corresponding to a unique identifier is used in the relation data, and the relationship between the physical entities is represented by a predetermined data format);
the target device comprising a physical object or a virtual object (Shen, [0063] disclose that the user query provides a device identifier associated with a target device which is used to obtain data/attributes of the target device. Physical entities are uniquely identified by an ID which a user uses to query for a relationship data, data package which includes relation data corresponding to the desired subsystem or physical entity is obtained);
acquiring, based on the target device identifier, all relationship data corresponding to the target device from a relationship database (Shen [0063] disclose physical entity is uniquely identified by an ID (target device identifier); a physical entity corresponding to a unique identifier is used in the relation data, and the relationship between the physical entities is represented by a predetermined data format. By querying or traversing the relational data, the data package corresponding to the required physical entity can be found, and then the object data and the attribute data of the physical entity can be obtained. Thus the unique identifier of the physical device (target device can be used to query a relationship data stored in a semantic database to obtain/acquire relationship between a target device and other entities);

One of ordinary skill would have been motivated to combine Smith and Shen because these teachings are from the same field of endeavor with respect to techniques for managing IoT devices. 
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Shen into the system by Smith thereby enabling the collection and storing of relationship data between IoT devices for later retrieval and use, Shen, [0009-0010]. 
 Smith and Shen did not explicitly disclose determining whether the target device is a physical object.
Liu discloses the target device comprising a physical object or a virtual object (Liu [0162] discloses the first device may be a physical entity, or may be a virtual device that runs on a physical entity and is presented in a form of a virtual machine or other virtual software. Similarly, the negotiation counterpart determined by the first device may be a 
determining whether the target device is a physical object (Liu [0162] discloses the first device may be a physical entity, or may be a virtual device that runs on a physical entity and is presented in a form of a virtual machine or other virtual software. Similarly, the negotiation counterpart determined by the first device may be a physical entity device, or may be a virtual machine or other virtual software that runs on a physical entity).
One of ordinary skill would have been motivated to combine Smith, Shen and Liu because both teachings are from the same field of endeavor with respect to techniques for managing network devices by discovering the characteristics and relationships among the devices. 
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Liu into the system by Smith and Shen thereby enabling a first device to select a device with a higher technical objective support degree from the second device and the third device as the negotiation counterpart according to the first response message and the second response message, Liu [Abstract]. 

Regarding claim 3, Smith, Shen and Liu discloses the method according to claim 1, wherein the target device is a physical object (Smith [0058-0059] discloses physical IoT deceives such as a climate control device, and network device B 630 as a 
the other device is a physical object or a virtual object (Smith, [0019], discloses Liu [0162] discloses the first device may be a physical entity, or may be a virtual device that runs on a physical entity and is presented in a form of a virtual machine or other virtual software. Similarly, the negotiation counterpart determined by the first device may be a physical entity device, or may be a virtual machine or other virtual software that runs on a physical entity).
The motivation to combine is similar to that of claim 1.

Regarding claim 4, Smith, Shen and Liu disclose the method according to claim 1, wherein before acquiring, based on the target device identifier, all relationship data corresponding to the target device from a relationship database, the method further comprises (Shen, [0015]  a sematic database reorganized according to a predetermined semantic recognition model/template is created prior to acquiring device data based on a device identifier which defines the attributes/description object of the physical entity (object data, attribute data, and relation data of the physical entity in the building) that need to be uploaded and the format for saving the acquired data in the database):
acquiring the relationship data between the target device and another device in the Internet of Things (Shen, [0009] discloses obtaining and storing the subsystem’s raw data and building-specific data in a sematic database and reorganized according to 
storing the relationship data between the target device and the other device into the relationship database in a tag mode (Shen, [0072] discloses that relational data is used to describe the relationship between peer physical entities. For example, describe other pumps and pipelines connected upstream and downstream of a water pump in a cold source system. In an alternative implementation, the relational data is a standardized relational description tag, each tag describing a predetermined relationship (relationship data described and stored in tag mode).
The motivation to combine is similar to that of claim 1. 

Regarding claim 5, Smith, Shen and Liu discloses the method according to claim 4, wherein the tag mode is represented by a key-value (Shen [0069], discloses a target device identified as cold machine 001 with corresponding attribute data includes the identifier of the cold machine, and key values such as the installation position in the building, the status parameters, and the energy consumption status of the branch where it is located, and even the temperature status within the area in which it is responsible).
The motivation to combine is similar to that of claim 1.

Regarding claim 8, Smith, Shen and Liu discloses the method according to claim 1, wherein before storing the data of the target device into a service database, the method further comprises (Smith [0034] the inventory storage 216 may include a data structure that identifies all assets that may be utilized by the controller 210, along with their configurations, and other information. The data structure may include a database, including a series of tables containing all the assets. The data structure may include such assets as network devices 104, as well other inventory and assets. Other inventory and assets may include physical entities, such as a computer or router, logical entities, such as an instance of a database, and conceptual entities, such as a service provided. Further, the data structure may include relationship information which indicates how various assets are related):
detecting and determining data of a target attribute that needs to be stored according to a pre-configured data storage strategy (Smith, Fig. 2, [0029] the MID server 106 may discover advertising messages from network device (IoT), which may include identifying information about the device. The advertising message may include additional information about the device, such as configuration information, capabilities of the device, location information about the device, and the like; [0033] data received from IoT devices 104 are stored in an inventory storage 216 which is a preset data structure including series of tables); and
the storing the data of the target device into a service database comprises: storing the data of the target attribute of the target device into the service database (Smith [0033] data received from IoT devices 104 are stored in an inventory storage 216 which is a preset data structure including series of tables; [0034] the inventory storage 
The motivation to combine is similar to that of claim 1.  

Regarding claim 9, Smith, Shen and Liu disclose the method according to claim 8, wherein the pre-configured data storage strategy comprises: storing all the data of the reported target attribute; when the data of the target attribute received this time changes compared with the data stored last time, storing the data this time; or if the data received this time is greater than a preset threshold, storing the data received this time (Smith, Fig. 7, [0047] discloses the controller 210 may utilize the assets, such as network devices 104 through a graphical user interface. Because network devices may transmit updates (change in attributes of a target IoT device) regarding their location information, or otherwise make their updated location information available, the inventory management module may generate and update graphical representations of the inventory (Updating or replacing old attribute information with new information). The graphical representation may be, for 
The motivation to combine is similar to that of claim 1. 

Regarding claim 10, Smith discloses a cloud server device (Smith, [0024], Fig. 1, is a schematic diagram of an embodiment of a computing system 100, such as a cloud computing system; [0027] data centers with multi-tenant cloud architecture commingle and store data from multiple customers, where multiple customer instances are assigned to a single server instance 114. In a multi-tenant cloud architecture, the single server instance 114 distinguishes between and segregates data and other information of the various customers), 
the device comprising at least one processor (Smith [0061] discloses the computing system 700 includes a processing element 702 that contains one or more hardware processors, where each hardware processor may have a single or multiple processor cores. In one embodiment, the processing element 702 may include at least one shared cache that store data (e.g., computing instructions) that are utilized by one or more other components of processing element 702),
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Smith,    [0061] the computing system 700 includes a processing element 702 that contains one or more hardware processors, where each hardware processor may have a single or multiple processor cores. In one embodiment, the processing element 702 may include at least one shared cache (memory) that store data (e.g., computing instructions) that 
The rest of the limitations are rejected with the same rational as the limitations of claim 1. 
Regarding claim 12, the device is rejected with the same rational as the rejection of the method of claim 3.
Regarding claim 13, the device is rejected with the same rational as the rejection of the method of claim 4.
Regarding claim 14, the device is rejected with the same rational as the rejection of the method of claim 5.
Regarding claim 17, the device is rejected with the same rational as the rejection of the method of claim 8.
Regarding claim 18, the device is rejected with the same rational as the rejection of the method of claim 9.
.Regarding claim 19, the medium is rejected with the same rational as the rejection of the method of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to techniques for the collection and retrieval of relationship data between IoT devices used to control the devices.

Brown et al. 		(US 2019/0360739 A1)
Chen 			(US 2018/0343346 A1)
Jordan, II et al. 	(US 2021/0142648 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451